        Case: 1:21-cv-00160-JG Doc #: 15 Filed: 07/27/21 1 of 2. PageID #: 78



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 PAUL SMITH                                        )          CASE NO. 1:21-CV-160
                                                   )
                               Plaintiff,          )          JUDGE JAMES S. GWIN
                                                   )
                                                   )
                        v.                         )          ATTORNEY JAMES J. HUX
                                                   )          MOTION TO WITHDRAW AS
 CUYAHOGA COUNTY                                   )          COUNSEL FOR PLAINTIFF
                                                   )
                                                   )
                               Defendants.         )


Attorney James J. Hux, hereby respectfully moves this Honorable Court for an order permitting their

withdrawal as counsel in the above captioned proceeding, effective as of July 27, 2021. For cause,

Counsel submits that he has terminated the attorney-client relationship in accordance with Ohio

Rules of Professional Conduct Rule (“ORPC”) 1.16. Counsel has informed Smith that he is

withdrawing pursuant to ORPC 1.16 and has provided Smith with a copy of this motion. Counsel’s

withdraw would not prejudice Smith and Counsel respectfully ask that the Court grant Smith a

period of at least 30 days to seek out new representation.


                                                       Respectfully submitted,


                                                       _s//James J. Hux_
                                                       James J. Hux (0092992)
                                                       HUX LAW FIRM, LLC
                                                       3 Severance Circle #18147
                                                       Cleveland Heights, Ohio 44118
                                                       Phone: (937) 315-1106
                                                       Fax: (216) 359-7760
                                                       Email: jhux@huxlawfirm.com

                                                       Attorney For Plaintiff Paul Smith
        Case: 1:21-cv-00160-JG Doc #: 15 Filed: 07/27/21 2 of 2. PageID #: 79



                                  CERTIFICATE OF SERVICE


          I hereby certify that on the 27th day of July 2021, a copy of the foregoing was filed

electronically. Plaintiff has received a copy via electronic mail. Notice of this filing will be sent to

all parties by operation of the Court's electronic filing system. Parties may access this filing through

the Court's filing system.




                                                                                      s// James J. Hux
                                                                              James J. Hux (0092992)




                                                  .2
